Citation Nr: 1129519	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  09-15 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel




INTRODUCTION

The Veteran had active military service from May 1965 to February 1992.  The Veteran's widow is the appellant.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   By way of the September 2008 rating decision, the RO denied service connection for cause of the Veteran's death.

In April 2011 the Board sent the Veteran's claims file for a medical expert opinion and this opinion was rendered in May 2011. 

In June 2011 the appellant submitted a statement and did not waive RO consideration; however, the Board finds that a remand is not warranted since the Board is granting the appellant's claim.  


FINDINGS OF FACT

1.  The Veteran died on January [redacted], 2008, as a result of glioblastoma multiforme.  

2.  At the time of the Veteran's death, he was appealing a November 2006 rating decision that denied service connection for glioblastoma multiforme.

3.  The Veteran's glioblastoma multiforme is shown as likely as not to be due to the Veteran's military service. 




CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, the Veteran's glioblastoma multiforme and the cause of his death is related to the Veteran's military service.  38 U.S.C.A. §§ 1110, 1310, 5103, 5105A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e), 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here the decision below is granting in full the benefits sought.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist such error was harmless and will not be further discussed. 


II. Analysis

To establish service connection for the cause of a veteran's death, evidence must show that a disability incurred in or aggravated by military service either caused or substantially or materially contributed to the Veteran's death.  For a service-connected disability to be the cause of death, it must be the immediate or underlying cause, or be etiologically related.   For a service-connected disability to be a contributing cause, it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  

The Veteran served overseas in Vietnam during the Vietnam Era and in the Persian Gulf during the Persian Gulf War.  During the Veteran's lifetime, he sought service connection for glioblastoma multiforme and the RO denied the claim in November 2006.  While the Veteran appealed that decision, he died prior to resolution of his appeal.  The Veteran died on January [redacted], 2008; the immediate cause of death listed on the death certificate was glioblastoma multiforme.
      
The appellant is seeking service connection for the cause of the Veteran's death.  In essence, she contends that the Veteran's glioblastoma multiforme was the result of exposure to herbicides in the Republic of Vietnam and/or exposure to other toxins while serving in the Persian Gulf.  

There is no question that through his service in Vietnam, the Veteran was presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran's terminal disorder is not among those recognized by VA, through research conducted by the National Academy of Sciences (NAS), as one which is presumptively linked to herbicide exposure.  It was noted that the Agent Orange Act of 1991 directed the Secretary of the Department of Veterans Affairs to seek to enter into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in the Republic of Vietnam and each disease suspected to be associated with such exposure.  The Secretary determined, based on sound medical and scientific evidence, that a positive association (i.e., where the credible evidence for the association was equal to or outweighed the credible evidence against the association) existed between exposure to an herbicide agent and the disorders listed in the statute.  See 64 Fed. Reg. 59232, 592233 (Nov. 2, 1999).  The Secretary of Veterans Affairs has determined that there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.   See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).   Therefore, the Veteran's glioblastoma multiforme cannot be granted on a presumptive service connection basis. 

The Board finds that even though the Veteran's glioblastoma multiforme cannot be presumptively related to the Veteran's military service that by granting the appellant the benefit of doubt service connection for cause of the Veteran's death is still warranted.  

The claims file appears to contain three medical opinions (dated in September 2007, October 2007, and May 2011) regarding the likelihood that the Veteran's glioblastoma had any relation to service.   After a careful review of the opinions the Board finds the May 2011 opinion to be most probative since this examiner gave a detailed opinion and did not resort to mere speculation.  Medical opinion based on speculation, without supporting clinical evidence, does not provide the required degree of medical certainty and would be of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).

A September 2007 opinion from an oncologist contracted by VA weighs against the claim for service connection.  It reads, in pertinent part, as follows:  
      
      I know of no direct link between Agent orange, exposure
       to oil smoke or other environmental chemicals that would 
      cause glioblastoma. 

Report of oncologist SBR, MD, dated September 2007.

The second opinion, offered in October 2007 by a medical service APRN and was cosigned by an urgent care physician.  The opinion, in pertinent part, reads as follows:

		Etiology GBM found to be in question in medical literature 
      reviewed.  An increased incidence of brain tumors has been 
      found in recent decades with some speculation as to 
      environmental exposure.  Some studies suggested an increased 
      in brain tumors among petro-chemical workers, yet this result was 
      not reproduced in other studies.  Inconsistent results were found
      in studies of other types of occupational correlation including 
      aircraft pilots.  No specific chemical exposure has been identified 
      as a risk factor for brain tumors.  There is some genetic correlation.  
      I am unable to answer this question without resort to mere
      speculation.  

Report of MGS, APRN and PLG, MD., dated October 2007

As noted above, in April 2011 the undersigned Veterans Law Judge referred the case for a medical expert opinion.  The medical expert was asked to opine if the Veteran's glioblastoma multiforme was at least likely as not related to any aspect of the Veteran's military service, including exposure to Agent Orange in the Republic of Vietnam and/or exposure to burning oil and environmental toxins in the Persian Gulf.  In May 2011 the Deputy Chief of Staff and Chief of Hematology and Oncology at the Oklahoma City VA Medical Center reviewed the Veteran's claims and opined as to the etiology of the Veteran's glioblastoma multiforme.  She reviewed the Veteran's claims file in its entirety and gave a detailed history of the Veteran.  She noted that the Veteran specified that he was exposed during the Gulf War to oil smoke, bromide, petroleum products, radiation, and sulfur.  She stated that the cause of glioblastoma multiforme was largely unknown.  She noted that ionizing radiation, genetic predispoisition, and rare genetic syndromes were among the few established risk factors for brain tumors.  She noted that not of record was information of the dose and duration of exposure to radiation or the Veteran's family history and that without family history or genetic testing it was not possible to determine if those inherent risk factors were present in the Veteran.  She then opined as follows:

		In summary, it is not possible to causally link any 
      particular exposure to this patients GBM.  Medical, 
      occupational, and environmental radiation exposure 
      have been linked with brain tumors (reviewed in (2)).  
      Radiation exposure is the most important risk factor 
      described by the patient, however, confirmation of 
      exposure would be needed.  Data indicate that exposure 
      to < 1 Sievert is associated with increased risk of central 
      nervous system tumors (2).  Strong evidence linking the 
      patient's other specific exposures in the Persian Gulf War 
      to glioma are lacking. 

		In this reviewer's opinion, based on the available literature, 
(A) It is at least likely as not that the patient's GBM is 
linked to his service in the Republic of Vietnam during 
the Vietnam war. 

(B) It is at least likely as not that the patient's GBM is 
linked to his service in the Persian Gulf with exposure to 
burning oil and environmental toxins.  However, if radiation 
is included within the category of "environmental toxin," it 
is more likely than not that radiation exposure in the Persian 
Gulf, if confirmed, could be linked to the patient's development 
of GBM.  There is strong evidence for a casual association 
between brain tumors and radiation exposure (2). 

May 2011 Veteran Health Administration Report

The Board notes that it is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board finds that service connection for cause of the Veteran's death must be granted, as the weight of the medical evidence supports his claim.  While the September 2007 opinion indicated that there was no direct link between the cancer and service, and the October 2007 opinion indicated that results were inconsistent involving some studies suggesting an increase in brain tumors with petro-chemical workers, the May 2011 opinion clearly indicated that it was at least as likely as not that the condition was related to both Vietnam service and service during the Persian Gulf War.  The May 2011 opinion also extensively discussed the other potential risk factors and still concluded that the Veteran's glioblastoma multiforme was at least likely as not related to his service.  

In addition, the Board finds it significant that the Veteran and the appellant have been consistent over the years in reporting the same account of the Veteran's exposure to chemicals and the reasons for his glioblastoma multiforme.  Throughout the course of both the Veteran's and the appellant's communications with VA, they have both consistently maintained that he was exposed to toxins during his service in Vietnam and the Persian Gulf and that his glioblastoma multiforme was the result of those exposures.  

After careful review of the record, including credible statements from the Veteran (earlier in the claims file) and the appellant, and consideration of all medical findings and opinions on file, and giving the benefit of any doubt to the appellant, the Board finds the evidence for and against the claim to be at least in approximate balance.  Here there are no medical opinions of record that clearly refute the Veteran and appellant's assertions that the Veteran's glioblastoma multiforme is related to his extensive military service.  Under such circumstances, resolution of all reasonable doubt shall be in the appellant's favor.  Consequently, the Board concludes that service connection for cause of the Veteran's death is warranted.


ORDER

Service connection for cause of the Veteran's death is granted. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


